Warren E. Burger: Chief Justice Rehnquist: We’ll hear arguments next in 1844, United States against Lovasco. Mr. Rupp, I think you may proceed.
John P. Rupp: Mr. Chief Justice, may it please the Court. The Government petitioned for a Writ of Certiorari in this case after a divided panel of the Court of Appeals for the Eight Circuit had affirmed the dismissal of three counts of the indictment. Unlike the District Court, the Court of Appeals based its decision on the Due Process Clause of the Fifth Amendment, holding that Respondent had satisfied with the majority characterized as the two basic elements essential to a claim of impermissible pre-accusation delay, unreasonableness on the part of the Government and prejudice to his ability to defend against the charges. Because we believe the decision in this case to be incorrect and because that decision conflicts with the approach taken by several other Courts of Appeals on two reoccurring issues of substantial importance, we sought further review by this Court. I should like to begin this afternoon by outlining as briefly as I can the context in which the issues presented here arose. Respondent was indicted on March 6th, 1975 on three counts of unlawful possession of materials stolen from the mails and one count of dealing in firearms without a license. The indictment referred specifically to eight handguns that Respondent allegedly had processed and sold between July 25th and August 31st, 1973. Six days after his indictment, Respondent moved under Rule 48 of the Federal Rules of Criminal Procedure and the Sixth Amendment to have the charges against him dismissed. He alleged in that motion that the Government had not obtained any information relating to the charges in the indictment after September of 1973, that the ensuing delay of approximately 18 months was unreasonable, that that delay had caused him to experience anxiety and concern. He did not claim that the delay had impaired his ability to defend against the charges. The parties stipulated at the outset of the hearing held on the motion to dismiss that a Postal Inspector had interviewed Respondent in September of 1973 about a series of thefts from the Terminal Railroad Association facility in St. Louis. The parties also stipulated that investigation of the thefts had continued thereafter, but that the Government had discovered only one witness after September of 1973 who might have bolstered its case. Respondent attempted to support his claim that the Government had possessed sufficient evidence as of September of 1973 to warrant presenting that evidence to the grand jury by introducing a report that had been prepared by the Postal Inspector. That report described a series of purchases of semiautomatic handguns from two men in August and September of 1973, all of which had been stolen after mailing from the Terminal Railroad Association in St. Louis. The report stated that the agents had traced the weapons to a man named Joe Boaz (ph) and that Boaz had admitted that he had obtained the weapons from Respondent. The report further indicated that the Postal Inspector had interviewed Respondent in the presence of Respondent’s attorney on September 26th, 1973. Respondent, who was then working as a switchman at the Terminal Railroad Association and would not have had access to insured mail parcels in the normal course of his duties, admitted to the Postal Inspector that he had sold Boaz four or five weapons. Respondent attempted to explain his possession on those guns by claiming that he had found them in a sack in the backseat of his automobile after having gone to the Terminal Railroad Association to visit his son, who worked there as a mail handler. The report noted finally that although Respondent’s son had cashed four or five of the checks given by Boaz as payment for the guns, the Postal Inspectors had no direct evidence that Respondent’s son was responsible for the thefts. Respondent testified at the hearing on the Motion to Dismiss that two possible witnesses on his behalf had died during the 18-month delay referred to in his motion, his brother and a man named Tom Stewart. According to Respondent, his brother had died approximately one year before the hearing, had worked at the same place of business as Boaz and had been present when he had made arrangements by telephone to sell the guns to Boaz. Respondent claimed that Stewart was his source for two or three of the guns and that Stewart had died approximately six months before the hearing; again, however, Respondent stated that he had not disclosed -- or, Respondent stated for the first time, rather, that he had not disclosed Stewart’s involvement earlier because of fear of retaliation from Stewart. Respondent’s testimony obviously raised a number of questions. For example, the fact that Respondent had told the Postal Inspector that he had sold Boaz only the guns he had found at the backseat of his car and no more was inconsistent with his assertion at the hearing that he had obtained two or three of those guns from Stewart. Similarly, fear of retaliation from Stewart could hardly have accounted for Respondent’s failure to mention at the time he filed his Motion to Dismiss Stewart’s involvement, since according to Respondent Stewart had been dead at that time for approximately six months; and furthermore, at no time during the hearing on the Motion to Dismiss did Respondent indicate what exculpatory testimony his brother or Stewart might have provided. Despite these problems, the District Court dismissed all counts of the indictment.
Harry A. Blackmun: Who was the Judge, Mr. …
John P. Rupp: Judge Reagan. The Court based its dismissal on Rule 48 of the Federal Rules of Criminal Procedure, finding that the Government had not adequately justified the 18-month delay referred to in the Motion to Dismiss and that Respondent had been prejudiced by the death of Tom Stewart, whom the Court characterized as a material witness on his behalf. A divided panel of the Court of Appeals affirmed dismissal of the possession counts and reversed dismissal of the count of the indictment charging Respondent with having dealt in firearms without a license. Although the majority credited the Government’s explanation for the delay as stemming from an effort on its part to discover persons in addition to Respondent who may have been responsible for the thefts, the majority nevertheless concluded that the Government had not sufficiently justified the delay and then that delay was, therefore, unreasonable. The Court also accepted the District Court’s finding that Respondent had been prejudiced by the death of Tom Stewart, adding without any basis that were Stewart’s testimony available, it would have supported Respondent’s claim that he did not know that the guns had been stolen from the mails. It may be worth mentioning, since Respondent has raised the matter, at least briefly, that there is no impediment to this Court’s reaching the issues presented in the Petition. It is true that the thrust of the Government’s opening brief on appeal was not directed at those issues; but the reason for that was that the District Court had based its decision not on the Fifth Amendment, but on Rule 48 of the Federal Rules of Criminal Procedure, which of course is not applicable to the pre-accusatory phase of criminal proceedings. Perhaps more importantly, as the opinions in this case made clear, the panel expressly considered the issues presented to this Court, relying ultimately upon a view of the Due Process Clause that the Government disputed on rehearing in that court and disputes before this Court. The decision in this case imposes upon the Government, via the Due Process Clause of the Fifth Amendment, a duty of speedy accusation roughly equivalent to -- in some respects, more stringent than -- the speedy-trial obligations specifically imposed by the Sixth Amendment. The standard employed here for measuring the permissibility of pre-accusation delay cannot be squared with this Court’s decision in Marion. Indeed, it renders that decision largely meaningless. Our position with respect to cases of this sort remains what it was at the time Marion was decided:  that is, that the Due Process Clause is not violated by delay in the institution of formal criminal proceedings unless that delay was part of an effort on the Government’s part to prejudice the defense or perhaps, alternatively, was engaged in by the Government in reckless disregard of known risks of prejudice to the defense and actually caused such prejudice. At the heart of the decision in Marion was this Court’s conclusion that the disabilities suffered by potential defendants did not, in the vast majority of cases, begin to compare with the disabilities suffered by those who are actual defendants. The potential defendant is not required to live under the stigma that almost inevitably attends formal public accusation. The differences were even more dramatic in the case of defendants who are incarcerated prior to trial. Unlike the pre-accusatory period, furthermore, delaying formal accusation until the Government has completed its investigation may benefit the defendant and society in a variety of ways. Investigation beyond the point of mere probable cause, for example, may result in the discovery of evidence exculpating the defendant, thereby avoiding unwarranted or ill-considered charges of criminal conduct. It may lead to the discovery of ameliorating evidence and a discretionary decision not to prosecute. It may lead to the discovery of evidence indicating that the person originally under suspicion probably also committed other crimes or that additional persons were involved, thus facilitating the resolution of related charges against all in a single proceeding. It is often made possible the shortening of the time between formal accusation and trial. These interests are far from insubstantial. They cannot be ignored in assessing the scope of the Government’s duty under the Due Process Clause. It is an exceedingly serious matter to immunize from trial one whom the Government has reason to believe is guilty of criminal conduct. A remedy so stringent in our judgment should be reserved for those cases of affirmative governmental misconduct. That is not to say that the Due Process Clause is never violated without proof of affirmative governmental misconduct; Brady and Agers stand to the contrary. But the remedy for violation of the Government’s duty to provide the defense with exculpatory testimony in a Brady or Agers context is not the very stringent remedy of dismissing all charges, immunizing the defendant from further prosecution, but remanding the case for a new trial. I want to emphasize here as clearly as I can that so long as formal accusation is delayed pending further investigation, as it was in this case, we believe that delay can never be considered unjustified, should never be held to constitute a breach of the Government’s duties to a particular defendant. As Mr. Justice Powell pointed out in Watson, “Good police practice often requires postponing an arrest, even after probable cause has been established, in order to develop further evidence to prove guilt to a jury”; Hoffa is to the same effect. As Mr. Justice Stewart has stated for the Court in that case:  “Law enforcement officers are under no constitutional duty to call a halt to a criminal investigation the moment they have the minimum evidence to establish probable cause, a quantum of evidence, which may fall far short of the amount necessary to establish guilt to a jury.” We do not mean to suggest, however, that the public policies making delay in the institution of formal criminal proceedings, an inevitable and desirable part of the criminal process, necessarily eliminates all concern with the expeditious enforcement of the criminal laws. There may be times -- hopefully, they will be rare -- when delay in formal accusation is the result of efforts on the Government’s part to prejudice the defense and such prejudice occurs. There may also be times -- we hope equally rare -- when the Government engages in delay in reckless disregard of known risks of prejudice to the defense and such prejudice occurs. As we acknowledged in Marion, the Due Process Clause is available to remedy abuses of those sorts, which injures society, as well as the criminal accused. But in other than those rare cases, we do not believe that the Due Process Clause requires courts to consider the timeliness, on an ad-hoc basis, of criminal charges brought within the applicable statute of limitations. As this Court pointed out in Untied States v. Ewell:  “Statutes of limitation stand as the primary guarantee against the bringing of overly stale criminal charges.” They represent a legislative balancing of society’s interest in equitable law enforcement and the interests of potential defendants in being freed from having to defend themselves against charges of long-past criminal conduct. To be sure, statutes of limitation were never intended to immunize from judicial scrutiny prosecutorial misconduct, however unfair, occurring within the applicable limitations’ period; but they do take into account the fact that the timing of decisions to prosecute should be or necessarily are affected both by the need to proceed with care and deliberateness and by a variety of institutional factors; the need to assign priorities, for example, to the prosecution of some cases rather than others. A standard for measuring the permissibility of pre-accusation delay, such as that employed here, would involve the courts in the same process in which Congress is engaged in enacting statutes of limitation. More importantly, we believe the courts should avoid the kind of ad-hoc inquiry into the permissibility of pre-accusation delay that was engaged in here for a variety of eminently practical considerations. First, if the standard in this case were to be used widely, courts would be required in perhaps the majority of cases to attempt to determine the point at which the Government was obligated to take its case to the grand jury. Whether measured against the standard of probable cause or some other standard, a determination of that sort would involve nearly insuperable problems of proof. Second, it would make little sense if the duty as so conceived were limited to Government prosecutors. If the Due Process Clause is construed as embodying a prompt accusation requirement, that duty presumably would extend to Government investigators generally. We believe that judicial efforts to supervise the conduct of criminal investigations by reviewing them at the behest of individual defendants would have very serious import for the administration of criminal justice. Third, a prompt-accusation requirement would necessitate the holding of lengthy hearings, trial before the trial, in almost every case before the required determinations could be made with any assurance. The prosecutor would have to document in detail the course of the investigation leading to the charges, and particularly if the hearing were held before the trial of the general issue, the prosecutor would have to provide a dress rehearsal of his case in an effort to show that the time consumed by the investigation was reasonable under the circumstances. At the same time, the courts would be required to attempt to resolve in the context of the particular case a variety of essentially policy disputes that transcend the individual case, whether available prosecutorial resources were appropriately devoted to the prosecution in one matter rather than another, whether the importance of continuing an agent in an undercover capacity was more important than proceeding with the prosecution of the particular defendant whose involvement was known. It is no answer to suggest that delay for any of these reasons is avoidable and is therefore chargeable to the Government. In fact, they are relevant to determining under the Due Process Clause whether, in light of all the circumstances, the Government has proceeded consistently with shared notions of fair play and fundamental decency. We thus submit that the courts below erred in dismissing three counts of the indictment in this case on the basis of pre-accusation delay. The indictment was returned within 20 months of the offenses charged, well within the applicable five-year statute of limitations. Respondent neither alleged nor sought to show that the Government had delayed in order to gain an impermissible tactical advantage. Neither has Respondent ever suggested that the Government proceeded in reckless disregard of known risks of prejudice to him.
Harry A. Blackmun: Mr. Rupp, at that point, do you feel what you have just said now should be the burden of the defendant?
John P. Rupp: Yes, I do, Mr. Justice Blackmun.
Harry A. Blackmun: Well, isn’t this material that is specifically within the control and knowledge and awareness of the Government?
John P. Rupp: The first standard, the standard that we specifically suggested in Marion, the prosecutorial-misconduct standard, is to some extent a subjective test, and the evidence that would be needed to sustain it, at least to some extent, would be within the hands of the government, although the United States Attorneys or Assistant United States Attorneys responsible for delay could be, and I assume would be, called to the stand and asked to explain the reasons for the delay. I don’t think that we can assume that Government counsel would not answer those questions candidly. The second alternative, or perhaps supplemental standard, is a good deal more objective, the Government proceeding with known risks of prejudice to the defendant. Now, that standard and the evidence needed to sustain a case under that standard would not necessarily be within the exclusive control of the Government. If, for example, a defendant had communicated, as this Respondent did not, that evidence in his possession needed for any defense he might have to put on was disappearing and the Government, despite that knowledge, proceeded to delay or continued to delay, such evidence would go a long way toward making out a case.
Speaker: Mr. Rupp, may I follow up on Mr. Justice Blackmun’s question? I wonder if you have given sufficient consideration to your answer that the Government prosecutor would readily take the stand in discovery in connection with such a pre-trial motion. Is that a considered position of the Government or one you just felt was an appropriate answer to a question you might not have thought through?
John P. Rupp: Well, I have not discussed it with others.
Speaker: Because that would be a rather dramatic departure from what I understand the normal practice of prosecutors to be if they are asked to testify about their investigation of charges and the like.
John P. Rupp: Well, I certainly am prepared to go back to the Justice Department and obtain the Government’s position.
Speaker: In fact, it’s my concern about the undesirability of such discovery and that type of practice that makes me question the wisdom of the test that the Government advances in this particular case.
John P. Rupp: Well, in this case, Government counsel entered into with Respondent a stipulation which encompassed these matters. I would assume that in many cases, such factors could be stipulated to. Now, the governmental-misconduct standard, we fully anticipate that the case will be exceedingly rare in which Government counsel has affirmatively engaged in the kind of misconduct we think alone would violate the Due Process Clause.
Speaker: I must confess that although the words sound persuasive when you give them, I have some difficulty thinking of concrete examples that fit your test. I mean, Government normally, I suppose, wants to convict people it believes are guilty of crimes, and what is the kind of misconduct that might justify saying that --
John P. Rupp: Well, perhaps all of the conduct that might be encompassed under the governmental-misconduct standard would be also be encompassed -- I think it probably would be encompassed -- within the standard of proceeding in view of known risks of prejudice to the defense.
Speaker: Well, supposing a witness, one of the witnesses, is an elderly man. The Government believes he is going to testify falsely to an alibi, falsely. They are satisfied the crime was committed as alleged. If they delayed a couple of months because they thought he might not be available as a witness when he was going be a false witness, would that justify a dismissal of indictment?
John P. Rupp: The elderly gentleman is not the defendant, but a witness or a prospective witness in the case. I suppose it would, and the reason is that it will seldom be true that the Government will know with 100% assurance that the anticipated testimony of a witness is going to be false. That is a decision to be made by the jury, and if the Government is 98% sure that someone is going to testify falsely and it will be difficult to overcome that testimony and it proceeds to delay with the full intent to prosecute at some later time when that witness may not be available, I think that that’s the kind of governmental misconduct the standard would encompass. But I also think that it would be encompassed by proceeding the risk alternative formulation; that is, the Government proceeding, despite its knowledge that the defendant suffers a very real chance of being prejudiced by any delay. Now, in the event the defendant’s evidence is, in fact, in a process, evidence that the defendant feels is needed is in the process of disappearing, one of the things he can do, of course, is to contact the United States Attorney and inform him of that fact. In this case, Respondent could hardly have claimed that the Government proceeded recklessly with respect to the two witnesses he testified at the hearing would have been available earlier.
Speaker: May I understand you correctly, you think it’s the criminal’s responsibility to insist that he be indicted?
John P. Rupp: No, of course, not.
Speaker: Well, what is it you’re talking about? You said he should get in touch with the prosecutor.
John P. Rupp: A conversation of that sort might go something as follows:  “I am innocent” --
Speaker: I can’t find anyplace in the Constitution that puts a burden on a man to get indicted.
John P. Rupp: We are not suggesting for the moment that the Respondent here have called the United State Attorney and said, ”Indict me.” What Respondent might have done is to say that, “I am innocent, the evidence or some of the evidence I need to establish my innocence may not be available at some point in the future; but if you are ever going to indict me, indict me now”.
Speaker: He doesn’t need to establish his innocence; he is innocent.
John P. Rupp: To defend against the charges.
Speaker: He is innocent until he is convicted.
John P. Rupp: Yes, he is.
Speaker: And he is certainly innocent until he is indicted.
John P. Rupp: Of course, that’s true.
Warren E. Burger: Yeah, but this Court doesn’t have to overturn any conviction which is achieved by a jury on a charge of tactics such as were made in this case unless it’s satisfied it’s in the interests of justice to do so, too.
John P. Rupp: That is correct.
Speaker: But, I don’t …
Warren E. Burger: Is there any case in this Court that says it’s a responsibility of a person allegedly about to be charged with a crime to get in touch with the U.S. Attorney?
John P. Rupp: No, and we are not contending for that for the moment. The Government, for example, may learn from third parties wholly unrelated to the defense that there was some risk of evidence relevant to the case -- that there were some risk that evidence relevant to the case is about to be lost. If the Government nonetheless proceeds to delay and it could proceed, that would in our judgment fall under the tests that we’re contending for here.
Speaker: And how would the defendant find out that the Government had that information?
John P. Rupp: Presumably, it would come from third parties associated with the case. In the vast majority of the cases, those people will be as accessible to the defendant as they will be to the Government and, often, more accessible to the defendant.
Speaker: I don’t understand it at all, why this responsibility is on the person that’s about to be indicted to come forward and say, ”You know, I am about to be indicted, and I wish you’d hurry up”.
John P. Rupp: Well, again, we are not suggesting that a defendant put pressure on the Government to indict him. What the defendant might do is suggest that evidence relevant to his defense is about to be lost; and again, that evidence can come from third parties and is going to be the rare case in which the Government engages in such misconduct. I would like to reserve the balance and my time, Mr. Chief Justice.
Warren E. Burger: Mr. Gilden.
Louis Gilden: Mr. Chief Justice, and may it please the Court, I do want to clarify a few statements the solicitor has made which I don’t think are not borne out in the record. Judge Reagan did not decide this case under Rule 48, Justice Blackmun. He decided it merely on Fifth Amendment, the essentials as set forth in Marion that there was pre-indictment delay and subsequent prejudice to the defendant. I might say the Government has made all kinds of arguments about why they did not win this motion, and that’s what they are confronted with today. And Justice Marshall, when I talk about we should … the defendant has to give up all of his evidence to the Government and tell the Government what his case is going to be is sort of silly and nonsense, it’s contrary to law. When the defendant came in with his witnesses to the trial court in the pretrial motion, he presented his evidence that two of his witnesses had died. I know nothing in any kind of law in this country that says that a defendant has to signal his testimony to the Government about what his evidence was going to be. The Government at no time asked for a delay. They didn’t ask for a continuance to check out the veracity of the defendant’s statement to the Court. They never said, “We don’t believe these two witnesses died and, therefore, we want to check it out and see whether or not they would support your statement, they would exculpate you in the commission of this crime of possession of stolen mail matter”. I might say the Government runs all over the turf here with respect to all kinds of allegations, because they said nothing in the pretrial motion; they were mute on why they failed to indict this man within 17 months and what they were doing.
Warren E. Burger: Well, why should they say anything?
Louis Gilden: Well, they have some obligation to the -- let me say this, Justice --
Warren E. Burger: Under what authority?
Louis Gilden: Well, let me say this, Justice --
Warren E. Burger: Under what authority did the man --
Louis Gilden: Under the Marion case.
Warren E. Burger: And precisely what language in Marion do you rely on for them to have any duty to speak?
Louis Gilden: The pre-accusation delay, 17, 18 months, the question that there was the substance of material actual prejudice that this Court has stated would be a Fifth Amendment violation in Marion. I might say, Justice Rehnquist, that in Marion, there was no evidence of the Government delaying deliberately to get a tactical advantage over the defendant; there was governmental negligence.
Warren E. Burger: But the indictment was not dismissed in Marion, either, was it?
Louis Gilden: Well, it was sent back by this Court to see whether the defendant could prove actual prejudice, that’s all.
Warren E. Burger: And wasn’t there also language in Marion that talked about tactical advantage to the Government?
Louis Gilden: All they said was, we understand that the Government concedes to that. That’s all this Court said.
Warren E. Burger: So, well, unless the defendant comes in on his motion, and presumably he has the burden of proof on a motion like that, and makes a prima facie case that the Marion requirements are there, why is the burden on the Government to go forward and do anything?
Louis Gilden: Well, we didn’t say the Government had any burden. We assume the burden of the motion. The Government didn’t do anything. I mean, the Government talks about all the bad things that are going to happen to them in the event this Court decides that the indictment should be dismissed, that this is going to interfere with their investigation of crimes and society and defendant, everybody is going to … the whole administration of justice is going to collapse. All they had to do, Justice Rehnquist, is come in and say, ”We moved our finger from A to “B. They didn’t say that. Well, I am not --
Warren E. Burger: Well, but your position under my understanding of Marion is correct if the case you made out on your burden of proof satisfied all the elements of Marion. But if any of those elements were left in dispute, then the Government could stand mute and quite conceivably properly win the motion.
Louis Gilden: Well, I am saying that my reading of Marion is certainly different to than the solicitor’s reading of Marion, and maybe I read Marion and it says very definitely, ”If the defendant can go back to trial and can at the trial prove actual prejudice, then he should win his case on a motion to dismiss the indictment”.
Warren E. Burger: And you say the proof that a witness had died without proof as to what that witness would testify is the proof of actual prejudice?
Louis Gilden: Well, let me say this, Justice Rehnquist, that the Government never appealed the essential finding that Tom Stewart would have testified that Lovasco did not know the guns were stolen at the time that he supplied the guns to Lovasco. Now, that is essential testimony under 18 U.S.C. § 1708, the knowledge of stolen - that I know these guns were stolen, that’s the essential testimony, it’s the bare guts of a defense to that kind of a case, and I might say that that is a finding of the Eight Circuit. The Government has not appealed that material prejudice that the defendant has suffered as a result of this delay to this Court; that’s a finding this Court has to accept.
Thurgood Marshall: How much delay does there have to be before a defendant is entitled to dismissal on the basis of actual prejudice?
Louis Gilden: I wouldn’t want to set up any standards on that, Justice.
Thurgood Marshall: In other words, there can be great prejudice, let’s assume an alleged bank robbery on one day and the key witness for the defense, whose defense, say, is an alibi, let's say, dies the day after the robbery.
Louis Gilden: Well --
Thurgood Marshall: That’s terrible prejudice, and that’s caused by delay.
Louis Gilden: Certainly.
Thurgood Marshall: If I delay, the fact the indictment wasn’t brought on the afternoon of the robbery.
Louis Gilden: Well, that would be an extreme situation. I might say that -- you know, this Court has --
Thurgood Marshall: General delays, Congress has set statutes to limitations, which are presumptively the period during which an indictment need be returned; is that correct?
Louis Gilden: But this Court in Marion said that doesn’t set up all the standards with respect to when there is a constitutional right involved and this Court specifically stated that when the Fifth Amendment Due Process question is involved on pre-accusation delay that that’s a matter that can be asserted and the courts will listen to it.
Thurgood Marshall: Well, how much delay?
Louis Gilden: I am not going to say how much delay, but I believe that this Court could say reasonable delay based upon --
Thurgood Marshall: Well, reasonable is presumably a statute of limitations, isn’t it?
Louis Gilden: But I -- no, I don’t think so, not when there is a question of prejudice to the defendant. I think based -- this Court doesn’t really have to deal with the amount of time, and I might say that in Dickey and --
Thurgood Marshall: Well, it certainly does.
Louis Gilden: Well, in the Dickey and in Marion and in Barker, the Court didn’t set out any limits that this is particularly the situation. In Barker v. Wingo, Justice Powell didn’t say that “We’re going to say that all these things have to be proven in order to show a Sixth Amendment violation of the Constitution”. It says, “These are the things we should consider, and the trial court should be given certain latitude to make these decisions based upon what he finds, based upon the facts in front of him”. And I feel that in this kind of a situation, where Lovasco kept calling the Government, Justice Marshall, and saying … he didn’t say, “I want to be” -- he essentially said, “I want to be indicted. Do something. Let me know if I am innocent or I am going to be indicted”. He did it. So even though criminals or defendants are not called upon to ask that question, in this case Lovasco kept calling the Inspector and saying, “What are you going to do with me? I gave you a statement, what are you going to do. I am concerned about what’s going to happen to me”. And at no time did the Government come back and do anything about it. In fact --
Thurgood Marshall: Don’t you think that when he did that more than once or twice, that the prosecutors have said, “There’s something going on around here we have been looking to, because that doesn’t happen every day”?
Louis Gilden: I would think so.
Thurgood Marshall: And would the prosecutor say, “We’ve got to take another look at this”?
Louis Gilden: I would think so. They didn’t do anything!
Thurgood Marshall: Well, that’s what they did. They took another look!
Louis Gilden: 17 months later, they took another look and --
Thurgood Marshall: When did he start calling?
Louis Gilden: He called immediately, right after his statement to the Government, when he came in and gave him the full statement in front of his attorney. And I might say that he kept calling, and he expressed his anxiety. And let me say this. When the Government talks about a stipulation made with the defendant’s attorney, that stipulation was that we had no further evidence in this matter. The only time we secured some additional evidence was after the grand jury had returned their indictment against him.
Thurgood Marshall: That is we the Government now.
Louis Gilden: We the Government, that’s right. We had nothing else. We hadn’t done anything, and they stated there was no evidence at all to the Court as to what they had done for 17 months.
Warren E. Burger: What’s the statute of limitations on this offense?
Louis Gilden: I believe it’s a five-year statute of limitations.
Warren E. Burger: So that you're quite a bit short of the five years here.
Louis Gilden: It is, but let me say that this Court has definitely stated both in Dickey and also in Marion that when a constitutional right becomes in some way triggered by the facts, that that’s something this Court is going to listen to and decide whether or not this person should be protected based upon these intervening constitutional rights.
Warren E. Burger: So you have less than a third of the time that Congress has said is the reasonable time in which to bring it. We will resume there at 10:00 in the morning.
Louis Gilden: Thank you.